Title: George Clinton to Alexander Hamilton and William Floyd, 25 February 1783
From: Clinton, George
To: Hamilton, Alexander,Floyd, William



Kingston [New York] 25th. Feby. 1783.
Gentm.

From the Affidavits which I now do myself the Honor to Inclose You and which I must request you to lay before Congress it appears that the Usurped Government on the New Hampshire Grants so far from yielding Obedience to the Resolutions of Congress of the 5th. December last have repeated their Outrages on the well affected Subjects of this State.
The distressed situation of our fellow Citizens in that District, the Preservation of the Public Peace and the Faith and Dignity of Congress require their immediate and effectual Interposition.
I also transmit a Printed Remonstrance of which Copies have been sent by the Leaders of the Defection to some of the Principal Officers of the Army to be distributed among the Soldiery with a View doubtless improperly to influence them should it be requisite to employ the Military to carry the Resolutions of Congress into Execution.
There can be no doubt but that these People are induced to perseverence in their Opposition from a Belief that Congress never will decide the Controversy relative to the Jurisdiction and will never have Recourse to coercive Means to enforce their Determination, and I am therefore perswaded that Tranquility and good Order cannot be restored to that part of the Country unless by an Adjudication of Congress in the Question of Jurisdiction.
Several Circumstances in my Opinion conspire to render the present the most proper Moment and I am convinced (should any be necessary) a small regular Military Force will be sufficient to compel a Submission.
The Legislature are now sitting and exceedingly Anxious to be informed of the Issue of a Business in which the State is so deeply interested and this anxiety is increased by the Consideration that consistent with the Recommendations of Congress it would be improper in the State to attempt to relieve the Sufferers.

Major Shattuck one of the Deponents goes to Philadelphia expressly to convey this Distatch and to him I must refer you for more particular Information.
I have the Honor to be with great Respect Gentm. Your Most Obedt. Servt.

Geo: Clinton
the Honorable the Delagates for the State of New York

